--------------------------------------------------------------------------------

EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement') is dated as of August 14,
2014, by and among Torchlight Energy Resources, Inc., a Nevada corporation (the
"Company"), and Castleton Commodities Opportunities Master Fund L.P., whose
address is 2200 Atlantic Street, Suite 800, Stamford, Connecticut 06902-6834
(the "Purchaser").
 
RECITALS
 
A.           The Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the "Securities
Act"), and Rule 506 of Regulation D ("Regulation D") as promulgated by the
United States Securities and Exchange Commission (the "Commission") under the
Securities Act.
 
B.           Purchaser wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement (i) 860,000 shares of its
common stock, par value $.001 per share of the Company at a purchase price of
$3.50 per share (the "Common Stock" or "Shares") and (ii) Five Year Purchase
Warrants in the form as annexed hereto as Exhibit A (the "Warrants") to
purchase: (a) 700,000 shares of common stock of the Company at an exercise price
of $4.50 per share, and (b) 700,000 shares of common stock of the Company at an
exercise price of $7.00 (collectively, the "Warrant Shares").
 
C.           The Shares, Warrants and Warrant Shares are sometimes collectively
referred to herein as the "Securities."
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:
 
ARTICLE 1
 
PURCHASE AND SALE
 
1.1          Sale of the Securities.
 
Subject to the terms and conditions set forth in this Agreement, at the Closing,
the Purchaser shall purchase and the Company shall sell and issue to Purchaser,
860,000 shares of common stock of the Company and shall issue to the Purchaser
Five Year Purchase Warrants to purchase (a) 700,000 shares of common stock of
the Company at an exercise price of $4.50 per share, and (b) 700,000 shares of
common stock of the Company at an exercise price of $7.00, free and clear of all
encumbrances, and shall deliver to Purchaser stock certificates representing the
common stock.
 
1.2          Purchase Price
 
As consideration for purchase of the Common Stock, Purchaser shall pay to the
Company a total aggregate consideration of $3,010,000.00 (the "Purchase Price")
and shall receive, in addition, Five Year Purchase Warrants to purchase
1,400,000 shares of its common stock. The Purchase Price shall be payable at
Closing by cashier's check, certified funds or wire transfer to the Company.
 
 

 
 

--------------------------------------------------------------------------------

 
 
  ARTICLE 2
 
CLOSING
 
2.1           Closing. The closing of the transactions contemplated by this
Agreement shall take place on August 14, 2014 (the "Closing Date") at the
offices of the Company, 5700 W. Plano Parkway, Suite 3600, Plano, Texas 75903,
or at such other time and place as agreed upon by the parties hereto (the
"Closing").
 
2.2           Delivery and Execution. At the Closing:
 
(a)      the Company shall deliver to Purchaser stock certificates evidencing
the Shares of the Company, with restrictive legend, free and clear of any liens,
claims, equities, charges, options, rights of first refusal or encumbrances,
against delivery by the Purchaser to the Company of payment in an amount equal
to the Purchase Price of the Shares being purchased by the Purchaser in the
manner set forth herein; and
 
(b)      the Company shall issue the Warrants to purchase (a) 700,000 shares of
common stock of the Company at an exercise price of $4.50 per share, and (b)
700,000 shares of common stock of the Company at an exercise price of $7.00.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser, as of the date hereof as follows:
 
(a)          Subsidiaries. The Company has no direct or indirect Subsidiaries
other than Torchlight Energy, Inc., a Nevada corporation, and Torchlight Energy
Operating, LLC, a Texas LLC.
 
(b)          Organization and Qualification. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, with the requisite corporate power and authority to own or lease and
use its properties and assets and to carry on its business as currently
conducted. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have a Material Adverse Effect on the
Company. "Material Adverse Effect" means any effect on the business, results of
operations, prospects, assets or condition (financial or otherwise) of the
Company that is material and adverse to the Company.
 
(c)          Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Five Year Purchase Warrant Agreement (the
"Transaction Documents") and otherwise to carry out its obligations hereunder
and thereunder. The execution and delivery of each of the Transaction Documents
to which it is a party by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including, but not limited to, the
sale and delivery of the Securities) have been duly authorized by all necessary
corporate action on the part of the Company. Each of the Transaction Documents
to which it is a party has been duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will, constitute the legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application or
insofar as indemnification and contribution provisions may be limited by
applicable law.
 
Page 3 — Securities Purchase Agreement

 
 

--------------------------------------------------------------------------------

 
 
(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Securities) do not and will not (i)
conflict with or violate any provisions of the Company's certificate of
incorporation or bylaws or otherwise result in a violation of the organizational
documents of the Company, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Lien upon any of the properties or assets of the
Company or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
contract or (iii) subject to the Required Approvals, result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations and the
rules and regulations, assuming the correctness of the representations and
warranties made by the Purchaser herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company is bound or
affected, except in the case of clause (ii) and clause (iii) such as would not
individually have a Material Adverse Effect.
 
(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents
(including the issuance of the Securities), other than (i) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (ii) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance of the Shares
and the listing of the Shares for trading or quotation, as the case may be,
thereon in the time and manner required thereby, and (iii) any filings required
in accordance with Form 8-K of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") (collectively, the "Required Approvals").
 
(f)          Issuance of the Securities. The Securities have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and free and clear of all Liens suffered or permitted by the
Company, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights.
 
(g)         Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company has been set forth in the SEC Reports (as hereinafter defined) and has
changed since the date set forth in the most recently filed of the SEC Reports,
and may change thereafter to reflect stock issuances, convertible debt
conversions, stock option exercises and grants and warrant exercises and grants
which will not, individually or in the aggregate, have a material affect on the
issued and outstanding capital stock, options and other securities of the
Company.
 
(h)         SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for twelve (12)
months preceding and including the date hereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the "SEC Reports").
 
 
Page 3 — Securities Purchase Agreement

 
 

--------------------------------------------------------------------------------

 
 
(i)          Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.
 
(j)         Tax Matters. The Company (i) has prepared and filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except where the failure to so pay or file or set aside provisions for any such
tax, assessment, charge or return would not have a Material Adverse Effect.
 
(k)         Material Changes. Since the date of the latest financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, there have been no events, occurrences or developments that have had or
would reasonably be expected to have a Material Adverse Effect.
 
(l)          Environmental Matters. To the Company's Knowledge, the Company (i)
is not  in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, "Environmental Laws"), (ii) does not own or
operate any real property contaminated with any substance that is in violation
of any Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have a Material Adverse Effect; and there is
no pending or, to the Company's Knowledge, threatened investigation that might
lead to such a claim. "Company's Knowledge" or "Knowledge" means with respect to
any statement made to the knowledge of the Company, that the statement is based
upon the actual knowledge of the officers of the Company who, as of the date
hereof, have responsibility for the matter or matters that are the subject of
the statement.
 
(m)        Litigation. There is no action which adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities. Except as disclosed in the SEC Reports, there are no pending
actions, suits or proceedings against or affecting the Company or any of its
properties; and to the Company's Knowledge, no such actions, suits or
proceedings are threatened or contemplated against the Company that reasonably
could, if there were an unfavorable decision, have a Material Adverse Effect.
 
Page 4 — Securities Purchase Agreement

 
 

--------------------------------------------------------------------------------

 
 
(n)          Employment Matters. No material labor dispute exists or, to the
Company's Knowledge, is imminent with respect to any of the employees of the
Company which would have a Material Adverse Effect. None of the Company's
employees is a member of a union that relates to such employee's relationship
with the Company, and the Company is not a party to a collective bargaining
agreement, and the Company believes that its relationship with its employees is
good.
 
(o)          Compliance. The Company (i) is not in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company), nor has the
Company received written notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
material contract (whether or not such default or violation has been waived),
(ii) is not in violation of any order of any court, arbitrator or governmental
body having jurisdiction over the Company or its properties or assets.
 
(p)          Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the SEC Reports, except where the failure to possess such permits has not had
and would not have a Material Adverse Effect ("Material Permits"), and (i) the
Company has not received any notice of proceedings relating to the revocation or
modification of any such Material Permits and (ii) the Company has no Knowledge
of any facts or circumstances that the Company would reasonably expect to give
rise to the revocation or modification of any Material Permits.
 
(q)          Title to Assets. The Company does not own any real property, except
for interests in oil or gas properties that may be deemed real property under
state law. Except as disclosed in the SEC Reports, the Company has good and
marketable title to all tangible personal and real property owned by it which is
material to the business of the Company, in each case free and clear of all
Liens except such as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and except for Liens for the payment of federal, state
or other taxes for which appropriate reserves have been made in accordance with
GAAP and the payment of which is not delinquent or subject to penalties. Any
real property and facilities held under lease by the Company are held by it
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made of such property and buildings
by the Company.
 
(r)          Intellectual Property. To the Company's Knowledge, the Company or
its Subsidiaries owns, possesses, licenses or has other rights to use all
foreign and domestic patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology and other proprietary rights and processes
(collectively, the "Intellectual Property") necessary for the conduct of its
businesses as now conducted and which the failure to so own, possess, license or
have other rights to use would not have a Material Adverse Effect. Except where
any such violations or infringements would not have a Material Adverse Effect,
to the Company's Knowledge (i) the Company's or its Subsidiaries' use of any
such Intellectual Property in the conduct of its business as presently conducted
does not infringe upon the rights of any third parties; (ii) there is no
infringement by third parties of any such Intellectual Property; (iii) there is
no pending or threatened action challenging the Company's rights in or to any
such Intellectual Property; (iv) there is no pending or threatened action
challenging the validity or scope of any such Intellectual Property; and (v)
there is no pending or threatened action that the Company infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others.
 
(s)        Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent in the businesses and locations in which the Company is
engaged. The Company has not received any notice of cancellation of any such
insurance, nor does the Company have any Knowledge that it will be unable to
renew its existing insurance coverage for the Company as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.
 
Page 5 — Securities Purchase Agreement
 
 

 
 

--------------------------------------------------------------------------------

 
 
(t)          No Directed Selling Efforts or General Solicitation. Neither the
Company nor, to its knowledge, any Person acting on its behalf has conducted any
"general solicitation" or "general advertising" (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities.
 
(u)          Listing and Maintenance Requirements. The Company's Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of its common
stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.
 
(v)          Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its SEC Reports and is not so disclosed or that otherwise would have a
Material Adverse Effect.
 
(w)          No Additional Agreements. The Company does not have any agreement
or understanding with the Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
3.2          Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company as of the date hereof as follows:
 
(a)          Organization; Authority. Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite partnership power and authority to enter into
and to consummate the transactions contemplated by the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary partnership action on the part of Purchaser. Each Transaction Document
to which it is a party has been duly executed by Purchaser, and when delivered
by Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against it in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors' rights and
remedies or by other equitable principles of general application or insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)          No Conflicts. The execution, delivery and performance by Purchaser
of the Transaction Documents to which it is a party and the consummation by
Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which Purchaser is a party or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to Purchaser, except in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on the ability of Purchaser to
perform its obligations hereunder.
 
Page 6 — Securities Purchase Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)          Investment Intent. Purchaser understands that the Securities are
"restricted securities" and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to, or for distributing or reselling
such Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, Purchaser does not agree to hold any of the Securities
for any minimum period of time and reserves the right, subject to the provisions
of this Agreement, at all times to sell or otherwise dispose of all or any part
of such Securities pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration and in compliance
with applicable federal and state securities laws. Purchaser is acquiring the
Securities hereunder in the ordinary course of its business. Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the
Securities (or any securities which are derivatives thereof) to or through any
person or entity; Purchaser is not a registered broker-dealer under Section 15
of the Exchange Act or an entity engaged in a business that would require it to
be so registered as a broker-dealer.
 
(d)          Purchaser Status. At the time Purchaser was offered the Securities,
it was, and at the date hereof it is, an "accredited investor" as defined in
Rule 501(a) under the Securities Act.
 
(e)          Rule 144. Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Purchaser acknowledges that such
person is familiar with Rule 144 of the rules and regulations of the Commission,
as amended, promulgated pursuant to the Securities Act ("Rule 144"), and that
Purchaser has been advised that Rule 144 permits resales only under certain
circumstances. Purchaser understands that to the extent that Rule 144 is not
available, Purchaser will be unable to sell any Securities without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.
 
(f)          General Solicitation. Purchaser acknowledges that the Securities
were not offered to Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which
Purchaser was invited by any of the foregoing means of communications.
 
(g)          Experience of Purchaser. Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Purchaser is able to bear the economic risk
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment. Purchaser acknowledges that an investment in
the Securities is speculative and involves a high degree of risk.
 
(h)          Access to Information. Purchaser acknowledges that it has had the
opportunity to and has reviewed the SEC Reports and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Purchaser has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed decision with respect to its acquisition of the Securities.
 
Page 7 — Securities Purchase Agreement
 
 

 
 

--------------------------------------------------------------------------------

 
 
(i)          Certain Trading Activities. Other than with respect to the
transactions contemplated herein, since the time that Purchaser was first
contacted by the Company or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor, to the knowledge of Purchaser,
any Affiliate of Purchaser which (i) had knowledge of the transactions
contemplated hereby, (ii) has or shares discretion relating to Purchaser's
investments or trading or information concerning Purchaser's investments,
including in respect of the Securities and (iii) is subject to Purchaser's
review or input concerning such Affiliate's investments or trading
(collectively, "Trading Affiliates") has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with Purchaser or
Trading Affiliate, effected or agreed to effect any transactions in the
securities of the Company (including, without limitation, any Short Sales
involving the Company's securities). Other than to other Persons party to this
Agreement, Purchaser has maintained the confidentiality of all disclosures made
to it in connection with the transactions contemplated hereby (including the
existence and terms of such transactions).
 
(j)          Independent Investment Decision. Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents. Purchaser understands that nothing in this Agreement or
any other materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.
 
(k)         Reliance on Exemptions. Purchaser understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and
Purchaser's compliance with, the representations, warranties, agreements,
acknowledgements and understandings of Purchaser set forth herein in order to
determine the availability of such exemptions and the eligibility of Purchaser
to acquire the Securities.
 
(l)          No Governmental Review. Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(m)        Regulation M. Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchaser.
 
(n)         Residency. Purchaser's principal executive offices are in the
jurisdiction set forth immediately below Purchaser's name on the applicable
signature page attached hereto.
 
The Company and the Purchaser acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article III and the Transaction Documents.
 
 
Page 8 — Securities Purchase Agreement
 
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 4
 
OTHER AGREEMENTS OF THE PARTIES


 
 
 4.1           Transfer Restrictions.
 
(a)          Compliance with Laws. Notwithstanding any other provision of the
Transaction Documents, Purchaser covenants that the Securities may be disposed
of only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In connection with any transfer of the Securities
other than pursuant to an effective registration statement, the Company may
require the Purchaser to provide to the Company an opinion of counsel, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.
 
(b)          Legends. Certificates evidencing the Securities shall bear the
following restrictive legend in substantially the following form until such time
as they are not required under applicable securities laws (and a stock transfer
order may be placed against transfer of the certificates for the Securities):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT'), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.
 
(c)          Acknowledgement. Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act. Only if there is an effective
registration statement registering the Shares or the Warrant Shares under the
Securities Act or an exemption from registration is available, may Purchaser
hereunder sell the Shares or the Warrant Shares. Purchaser acknowledges that the
delivery of the Securities and any removal of any legends from certificates
representing the Shares or the Warrant Shares as set forth in this Section 4.1
is predicated on the Company's reliance upon the Purchaser's acknowledgement in
this Section 4.1(c).
 
4.2           Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
its common stock.
 
4.3           Furnishing of Information. In order to enable the Purchaser to
sell the Securities under Rule 144 of the Securities Act, for a period of one
year from the Closing Date, the Company shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. During such one year period,
if the Company is not required to file reports pursuant to such laws, it will
prepare and furnish to the Purchaser and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchaser to sell the
Shares and the Warrant Shares under Rule 144.
 
 
 
Page 9 — Securities Purchase Agreement

 
 

--------------------------------------------------------------------------------

 
 
4.4           Indemnification.
 
(a)         Indemnification of the Purchaser. Subject to this Section 4.4, the
Company will indemnify and hold the Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Person (the
"Purchaser Party") harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys' fees and
costs of investigation that any Purchaser Party may suffer or incur, as a result
of or relating to third party claims against Purchaser relating to any breach of
any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents. The Company
will not be liable to any Purchaser Party under this Agreement to the extent,
but only to the extent that a loss, claim, damage or liability is attributable
to the Purchaser Party's breach of any of the representations, warranties,
covenants or agreements made by the Purchaser Party in this Agreement or in the
other Transaction Documents.
 
(b)          Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the "Indemnified Person") of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.4(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall have the right to assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person and the assumption of the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is actually and materially prejudiced by
such failure to notify. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Person in such proceeding; or (iii) in the reasonable judgment of
counsel to such Indemnified Person and counsel to the Company, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is a
party, unless such settlement includes an unconditional release of such
Indemnified Person from all liability arising out of such Proceeding.
 
4.5           Listing of Securities. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Trading
Market any additional share listing application that may be required by such
Trading Market covering all of the Shares and shall use its commercially
reasonable efforts to take all steps necessary to maintain, so long as any other
shares of common stock shall be so listed, such listing.
 
4.6           Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Securities hereunder for working capital and general corporate
purposes, which includes, without limitation, drilling capital, lease
acquisition capital and repayment of prior debt.
 
Page 10 — Securities Purchase Agreement

 
 

--------------------------------------------------------------------------------

 
 
 4.7           Limitations on Exercise of Warrant. The Company shall comply,
inter alia, with the provisions of paragraph 3(f) of the Warrants (the "Blocker
Provisions"), and each of the Purchaser and the Company confirm that the Blocker
Provisions constitute a material inducement to the Purchaser in connection with,
part of the negotiations between the Purchaser and the Company related to, and
consideration for, the purchase of the Shares and Warrants. The Company (i)
irrevocably waives the right to commence or maintain any challenge or action to
invalidate the Blocker Provisions, whether derivative or otherwise, (ii) will
cause each of its directors, officers, employees or agents not to commerce or
maintain any challenge or action to invalidate the Blocker Provisions, whether
derivative or otherwise, and (iii) will indemnify the Purchaser for any loss,
damage, cost or expense (including reasonable defense costs) arising out of or
in any way relating to any challenge or action to invalidate the Blocker
Provisions, whether derivative or otherwise. Any failure of the Company to
comply with the Blocker Provisions or the provisions of this Section 4.7 shall
entitle the Purchaser to equitable remedies, including specific performance and
injunctive relief.
 
ARTICLE 5
 
REGISTRATION RIGHTS OF PURCHASER
 
If at any time when there is not an effective registration statement covering
the resale of the Shares or the shares of common stock underlying the Warrant
Shares, the Company shall determine to prepare and file with the Securities and
Exchange Commission a registration statement (other than any registration
statement filed prior to the Closing Date which is not effective) relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, the Company shall send to the holder of the
Shares or the Warrant Shares written notice of such determination and, if within
seven (7) days after receipt of such notice, or within such shorter period of
time as may be specified by the Company in such written notice as may be
necessary for the Company to comply with its obligations with respect to the
timing of the filing of such registration statement, any such holder will so
request in writing (which request will specify which Shares or Warrant Shares
are intended to be disposed of by the holder), the Company will cause the
registration under the Securities Act of such Shares or Warrant Shares which the
Company has been so requested to register by the holders, to the extent
requisite to permit the disposition of such shares to be registered, provided
that if at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register or to delay registration of such securities, the Company may, at
its election, and, thereupon, (i) in the case of a determination not to
register, shall be relieved of its obligation to register any securities in
connection with such registration, and (ii) in the case of a determination to
delay registering, shall be permitted to delay registering any securities being
registered. The Company shall include in such registration statement all such
Shares or Warrant Shares that such holder requests to be registered; provided,
however, that the Company will not be required to register any securities that
are eligible for sale pursuant to Rule 144 of the Securities Act.
 
Page 11 — Securities Purchase Agreement
 
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 6
 
MISCELLANEOUS
 
6.1           Fees and Expenses. The Company and the Purchaser shall each pay
the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchaser.
 
6.2           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter thereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchaser will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
 
6.3          Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if in writing and delivered in person or
sent by registered or certified mail (return receipt requested) or nationally
recognized overnight delivery service, postage pre-paid, addressed as follows,
or to such other address has such party may notify to the other parties in
writing:
 
If to the Company:
 
Torchlight Energy Resources, Inc.
5700 Plano Parkway, Suite 3600
Plano, Texas 75093
Telephone No.: (214) 432-8002
Facsimile No.: (214) 432-8005
Attention: John Brda, President
 
If to Purchaser:
Castleton Commodities International, LLC
2200 Atlantic Street, Suite 800
Stamford, CT 06902-6834
Facsimile No.: (203) 564-8217
Attention: General Counsel



 
A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered and (ii) if sent by
registered or certified mail, three (3) business days after dispatch.
 
6.4           Amendments; Waivers. Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto. Except as otherwise expressly provided herein, no waiver
with respect to this Agreement shall be enforceable unless in writing and signed
by the party against whom enforcement is sought. Except as otherwise expressly
provided herein, no failure to exercise, delay in exercising, or single or
partial exercise of any right, power or remedy by any party, and no course of
dealing between or among any of the parties, shall constitute a waiver of, or
shall preclude any other or further exercise of, any right, power or remedy.
 
6.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
Page 12 — Securities Purchase Agreement

 
 

--------------------------------------------------------------------------------

 
 
6.6            Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchaser (other than by merger or consolidation or to an entity which acquires
the Company, including by way of acquiring all or substantially all of the
Company's assets). The Purchaser may assign its rights hereunder in whole or in
part to any Person to whom Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
Purchaser.
 
6.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
6.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof. Each party
agrees that all proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the Dallas
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Dallas Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any proceeding, any claim that it is not personally subject to the
jurisdiction of any such Dallas Court, or that such proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 
6.9           Survival. The representations and warranties contained herein
shall survive the Closing and the delivery of the Securities for a period of one
(1) year from the Closing Date. The agreements and covenants contained herein
shall survive for the applicable statute of limitations.
 
6.10        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a ".pdf' format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ".pdf' signature page were an original
thereof.
 
6.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor and achieves
that same or substantially the same effect or result, and upon so agreeing,
shall incorporate such substitute provision in this Agreement.
 
Page 13 — Securities Purchase Agreement
 
 

 
 

--------------------------------------------------------------------------------

 
 
6.12         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.
 
6.13         Exhibits Not Attached Any exhibits not attached hereto on the date
of execution of this Agreement shall be deemed to be and shall become a part of
this Agreement as if executed on the date hereof upon each of the parties
initialing and dating each such exhibit, upon their respective acceptance of its
terms, conditions and/or form.
 
6.14         Independent Counsel. Purchaser acknowledges that: (a) it has read
this Agreement; (b)
it has been represented in the preparation, negotiation and execution of this
Agreement by legal counsel of its own choice or has voluntarily declined to seek
such counsel; and (c) it understands the terms and consequences of this
Agreement and is fully aware of the legal and binding effect of this Agreement.
 
6.15        Gender. All personal pronouns used in this Agreement shall include
the other genders, whether used in the masculine, feminine or neuter gender and
the singular shall include the plural and vice versa, wherever appropriate.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
 
Page 14 — Securities Purchase Agreement

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 
 

 
 TORCHLIGHT ENERGY RESOURCES, INC.
                 By: /s/ John Brda      Name: John Brda      Title: President  
               CASTLETON COMMODITIES OPPORTUNITIES MAST FUND L.P.      By:
Castleton Commodities Advisors LLC      It's Authorized Representative          
 By: /s/ David A. Wallace      Name: David A. Wallace      Title: Executive Vice
President  

 
 
INVESTMENT AMOUNT:
 
$3,010,000.00
 
NUMBER OF SHARES OF  
COMMON STOCK OF
THE COMPANY PURCHASED:
 
860,000
 
NUMBER OF FIVE YEAR
PURCHASE WARRANTS TO  
PURCHASE SHARES OF COMMON
STOCK OF THE COMPANY:
 
1,400,000
 
 
Page 15 — Securities Purchase Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBITS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 16 — Securities Purchase Agreement
 
 

--------------------------------------------------------------------------------